DETAILED ACTION
This Office Action is in response to a communication made on January 18, 2022. 
Claims 1-20 are pending in the application.
Claims 1, 3, 11, 15 and 19 have been amended by the Applicant
Applicant’s amendments necessitate a new ground(s) of rejection.
Accordingly, this Office Action is made FINAL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The examiner withdraws the claim objection to claim 19, as the claim has been amended.
Applicant’s arguments to the rejections under 35 USC §103, filed January 18, 2022, have been fully considered.
The Applicant argues on page 5 that the “Amended independent claim 1 includes the features of determining applicable proxy services of a network message received at the proxy server, the network message of a plurality of network messages in the session, the applicable proxy services selected from a plurality of proxy services associated with the plurality of network messages, the plurality of proxy services being independently scalable. These features are not found or made obvious in the Long III et al. publication.” The examiner agrees.
Upon further consideration of the applicant’s amendments, a new ground(s) of rejection is made and listed below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in .

Claims 1-5, 11-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al (US Patent Application Pub. No. 2017/0006126 A1) hereinafter Long, in view of Byers (US Patent Application Pub. No. 2003/0115185 A1).
Regarding claims 1, 11 and 15, Long teaches:
A method for use with a proxy server, the proxy server in a session between a client device and a content server, the method comprising: determining applicable proxy services of a network message received at the proxy server, the network message of a plurality of network messages in the session, the applicable proxy services selected from a plurality of proxy services associated with the plurality of network messages… and  (see Fig. 2 item 210 and ¶ [0005],[0022], Long shows a system for controlling access to resources using a proxy server (with a proxy server), Fig. 2 item 130,140 and ¶ [0018],[0019],[0040] shows the proxy server communicating with a requestor device and asset hosts (between a client device and a content server) and directory services and resource hosts hosting applications (plurality of proxy services),and when a user requests access to a resource hosted at a server device, the system determines the request requires use of the hosted application and determines whether or not to forward the request to the server hosting the resource (determining applicable proxy services of a network message received at the proxy server)
routing the network message to the applicable proxy services for processing (see Fig. 3 step 315 and ¶ [0039], Long shows the proxy server routes the request to the resource host hosting the application (routing the network message)
Long does not explicitly show:
the plurality of proxy services being independently scalable; 
Byers shows:
the plurality of proxy services being independently scalable (see Fig.3 and ¶ [0008], Byers shows a system having a plurality of proxy server services which are selected plurality of proxy services being independently scalable)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Long to incorporate the teaching of Byers such that the system allows multiple connections to multiple proxy servers. Doing so would provide scalability and improve performance since the proxy service would be able to use different proxy servers for each of the plurality of queries.

Regarding claims 2 and 13, Long modified by Byers teaches the method and device of claims 1 and 11
The method of claim 1 wherein the network message is an HTTP (hypertext transfer protocol) message (see ¶ [0037],[0041], Long shows a request for authorization to use a resource or asset is received at the proxy device, with parameters included in the URL that is part of the transmitted request URL such as  http://subdomain.hostdomain.com/fit (100,100)/fit(75,75)/bar(5,5) (message is an HTTP protocol message) 

Regarding claim 3, Long t modified by Byers teaches claim 2
The method of claim 2 wherein the HTTP message is one of a request message and a response message (see ¶ [0037],[0041], Long shows a request for authorization to use a resource or asset is received at the proxy device, with parameters included in the URL that is part of the transmitted request URL such as  http://subdomain.hostdomain.com/fit (100,100)/fit(75,75)/bar(5,5) (HTTP message is one of a request message)

Regarding claims 4 and 14, Long modified by Byers teaches the method and device of claims 1 and 11
The method of claim 1 wherein the applicable proxy services are less than the plurality of proxy service (see ¶ [0024], Long shows the directory services refers to a set of one or more processes or services (less than the plurality of proxy service) used to authenticate and authorize users in a network)

Regarding claim 5, Long modified by Byers teaches claim 4
The method of claim 4 wherein the applicable proxy services are one proxy service. (see ¶ [0024], Long shows the directory services refers to a set of one (one proxy service) or more services used to authenticate and authorize users in a network)

Regarding claim 12, Long modified by Byers teaches claim 11
The computer readable storage device of claim 11 wherein the services of the plurality of services are independently scalable. (see Fig. 2 and ¶ [0018], Long shows the resource or asset can be an audio, video, text, or multimedia file, a program file such as a Hypertext Markup Language (HTML) or JavaScript Object Notation (JSON) file, any of various downloadable or hosted tools etc. (services are independently scalable)

Regarding claim 16, Long modified by Byers teaches claim 15
The proxy server system of claim 15 configured as a forward proxy (see ¶ [0019], Long shows the proxy server receives a resource request and determines whether or not to forward the request to the server hosting the resource (a forward proxy)

Regarding claim 18, Long modified by Byers teaches claim 15
The proxy server system of claim 15 included in a security service (see ¶ [0024], Long shows the directory services refers to a set of one or more services used to authenticate and authorize users in a network or subnetwork by assigning and enforcing security policies (a security service)

Regarding claim 19, Long modified by Byers teaches claim 15
The proxy server system of claim 18 wherein the security service is a cloud access security broker (see ¶ [0072], Long shows the system processing devices may be centrally located (e.g., directly coupled together via a wired and/or wireless bus structure) or may be distributedly located (e.g., cloud computing via indirect coupling via a local area network and/or a wide area network (cloud access)

Regarding claim 20, Long modified by Byers teaches claim 15
The proxy server system of claim 15 wherein the proxy server system directs web traffic between a client device and a content server (see Fig. 2 and ¶ [0018], Long shows the system forwards the request to the server hosting the resource, where the resource or asset can be an audio, video, text, or multimedia file (a content server)

Claims 6-10 and 17-18 are is rejected under 35 U.S.C. 103 as being unpatentable over Long, in view of Byers, and in view of Holloway et al (US Patent Application Pub. No. 2014/0059668 A1) hereinafter Holloway.
Regarding claim 6, Long modified by Byers teaches claim 1.
Long does not explicitly show:
The method of claim 1 wherein the plurality of proxy services include a request message proxy service and response message proxy service  
Holloway shows:
The method of claim 1 wherein the plurality of proxy services include a request message proxy service and response message proxy service (see Fig.1 item 164 and ¶ [0003],[0045], Holloway shows a system related to the field of network services, more specifically to Internet-based security and performance services, which includes a proxy server, where users at the client devices request network resources e.g., HTML pages through a web browser or other application, and the proxy determines whether the request poses a threat and blocks those requests, Fig. request message proxy service) and a response analyzer module (response message proxy service) to determine the threat.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Long to incorporate the teaching of Holloway such that the proxy server of the service includes a request module and a response module. Doing so would provide greater network security since the proxy service would be able to determine whether the request or response poses a threat and blocks them.

Regarding claim 7, Long modified by Byers and Holloway teaches claim 6.
Long does not explicitly show:
The method of claim 6 wherein the request message proxy service includes a request message header proxy service and a request body message proxy service, and a request message proxy service is processed via the request proxy service  
Holloway shows:
The method of claim 6 wherein the request message proxy service includes a request message header proxy service and a request body message proxy service, and a request message proxy service is processed via the request proxy service (see ¶ [0061], Holloway shows the proxy server request analyzing operation includes determining whether the cookie of the request or other header of the request is malformed, which serve as an indication that the request is not from a human user and is a likely indication of suspicious activity, or the header may exclude the referrer or include a disallowed referrer, or HTTP GET request does not contain a URL and an HTTP version string, etc.(request message header proxy service and a request body message proxy service)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Long to incorporate the teaching of Holloway such that the proxy server of the service includes a request module which analyzes the header and the body of the HTTP request to determine suspicious activity. Doing so would provide greater 

Regarding claim 8, Long modified by Byers and Holloway teaches claim 7.
Long does not explicitly show:
The method of claim 7 wherein the request message is not processed via the response message proxy service  
Holloway shows:
The method of claim 7 wherein the request message is not processed via the response message proxy service (see Fig.3 and ¶ [0101],[0103], Holloway shows the proxy server response module includes the response and resource analyzer the response threat manager, determines that there is a threat in the response or the response is malformed, the response and resource analyzer calls the response threat manager may remove the threat (e.g., remove the threatening content before returning the requested resource) or block the response and/or alert the customer that the response has been blocked (request message is not processed via the response message proxy service)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Long to incorporate the teaching of Holloway such that the proxy server of the service includes a response threat manager which determines that there is a threat in the response or the response is malformed, the response and resource analyzer calls the response threat manager may remove the threat. Doing so would provide greater network security since the proxy service would be able to determine whether the response poses a threat and blocks it.

Regarding claim 9, Long modified by Byers and Holloway teaches claim 6.
Long does not explicitly show:
The method of claim 6 wherein the response message proxy service includes a response message header proxy service and a response body message proxy service, and a response message proxy service is processed via the request proxy service  
Holloway shows:
The method of claim 6 wherein the response message proxy service includes a response message header proxy service and a response body message proxy service, and a response message proxy service is processed via the request proxy service (see ¶ [0106], Holloway shows the response and resource analyzer uses rules which may be defined by domain owners that define how to modify elements of the requested and identifies those elements that should be modified, modifies the resource appropriately e.g., removes the element or obfuscates the element (response message header proxy service and a response body message proxy service).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Long to incorporate the teaching of Holloway such that the proxy server of the service includes a response and resource analyzer which uses rules to remove the element or obfuscates the element. Doing so would provide greater network security since the proxy service would be able to determine whether the response poses a threat and modifies or blocks the message elements.

Regarding claim 10, Long modified by Byers and Holloway teaches claim 9.
Long does not explicitly show:
The method of claim 9 wherein the response message is not processed via the request message proxy service  
Holloway shows:
The method of claim 9 wherein the response message is not processed via the request message proxy service (see Fig.3 and ¶ [0101],[0103], Holloway shows the proxy server response module includes the response and resource analyzer the response threat manager, determines that there is a threat in the response or the response is malformed, the response and resource analyzer calls the response threat the response message is not processed)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Long to incorporate the teaching of Holloway such that the proxy server of the service includes a response threat manager which determines that there is a threat in the response or the response is malformed, the response and resource analyzer calls the response threat manager may remove the threat. Doing so would provide greater network security since the proxy service would be able to determine whether the response poses a threat and blocks it.

Regarding claim 17, Long modified by Byers and Holloway teaches claim 15.
Long does not explicitly show:
The proxy server system of claim 15 configured as a reverse proxy  
Holloway shows:
The proxy server system of claim 15 configured as a reverse proxy (see Fig.3 and ¶ [0101],[0103], Holloway shows the proxy server response module includes the response and resource analyzer the response threat manager, determines that there is a threat in the response or the response is malformed, the response and resource analyzer calls the response threat manager may remove the threat (e.g., remove the threatening content before returning the requested resource) or block the response (a reverse proxy)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Long to incorporate the teaching of Holloway such that the proxy server of the service includes a reverse proxy which determines that there is a threat in the response or the response is malformed, the response and resource analyzer calls the response threat manager may remove the threat. Doing so would provide greater network security since the proxy service would be able to determine whether the response poses a threat and blocks it.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      

RANJAN PANT
Examiner
Art Unit 2458 
/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458